IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE SWERVEPAY ACQUISITION,            )     Consolidated C.A. No.
LLC                                     )     2021-0447-KSJM

                           MEMORANDUM OPINION

                           Date Submitted: April 14, 2022
                           Date Decided: August 26, 2022

Peter J. Walsh, Jr., Nicholas D. Mozal, POTTER ANDERSON & CORROON LLP,
Wilmington, Delaware; Orion Armon, COOLEY LLP, Denver, Colorado; Luke Cadigan,
COOLEY LLP, Boston, Massachusetts; Alexandra Leeper, COOLEY LLP, Palo Alto,
California; Katelyn Kang, COOLEY LLP, New York, New York; Counsel for SPOSC
Investment Holdings, LLC.

Peter J. Walsh, Jr., Nicholas D. Mozal, POTTER ANDERSON & CORROON LLP,
Wilmington, Delaware; Bradley Levison, Carrie A. Herschman, HERSCHMAN
LEVISON HOBFALL PLLC, Chicago, Illinois; Counsel for Jaeme Adams, Katrina
Adams, and Christopher Hamilton.

A. Thompson Bayliss, Stephen C. Childs, ABRAMS & BAYLISS LLP, Wilmington,
Delaware; David B. Hennes, Adam M. Harris, Alexander B. Simkin, ROPES & GRAY
LLP, New York, New York; Sarah M. Samaha, ROPES & GRAY LLP, Washington,
District of Columbia; Counsel for SwervePay Holdings LLC, OSC Investment, L.P., OSC
Investment GP, LLC, OSC Payments, Inc., SwervePay LLC, Blue Star Innovation Partners
GP, LLC, New Mountain Capital, LLC, Robert Wechsler, Michael Oshinsky, and Matthew
Dubbioso.


McCORMICK, C.
       New Mountain Capital, LLC (“New Mountain”) acquired SwervePay, LLC

(“SwervePay”) to provide payment processing services to another New Mountain

subsidiary. The purchase agreement included an upfront payment of $10 million, as well

as earnout payments worth up to $55 million in cash and anywhere from $150 million to

$500 million in equity payable only if SwervePay achieved contractual milestones.

       When it became clear mid-way through the earnout period that SwervePay would

not achieve any of the contractual milestones, the sellers sued the buyers. The gravamen

of the sellers’ complaint is that, in negotiations leading up to the purchase agreement, the

buyers overstated a key financial metric—monetizable payment volume. Monetizable

payment volume refers to the portion of overall payment volume flowing through the

buyers’ existing system that was available for conversion to the sellers’ electronic payment

platform. According to the sellers, the buyers represented that the monetizable payment

volume flowing through the buyers’ system was at least $34 billion and potentially as high

as $50 billion. Based on those figures, the sellers would need to convert roughly 13% of

the buyers’ monetizable payment volume to achieve the first milestone and receive the

attendant payments.      In reality, the buyers’ monetizable payment volume was

approximately $5 to $6 billion. Based on these figures, the sellers would need to convert

roughly 43% of the buyers’ monetizable payment volume to achieve the first milestone and

receive the attendant payments.

       The sellers brought claims against the buyers for fraudulent inducement, conspiracy

to commit fraud, and breach of contract. The sellers also asserted claims against the buyers

for fraudulently inducing certain key employees into executing employment agreements.
       The buyers responded by filing a separate lawsuit, claiming that the sellers induced

the buyers into acquiring SwervePay through fraudulent representations related to

SwervePay’s features, functions, and customer pipeline. The buyers also claim that the

sellers breached the purchase agreement based on alleged material adverse changes in the

business relationship with material customers.

       The court consolidated the sellers’ and buyers’ suits, although the operative

complaints remain separate. For simplicity, this decision refers to the seller parties as

“Sellers” and their complaint as the “Seller Complaint.” This decision refers to the buyer

parties as “Buyers” and their complaints as the “Buyer Complaint.”

       The Buyers moved to dismiss the Seller Complaint for failure to state a claim.

Certain Buyers moved to dismiss for a lack of personal jurisdiction. The Sellers moved to

dismiss the Buyer Complaint for failure to state a claim. This decision first addresses the

motion to dismiss the Seller Complaint and then addresses the motion to dismiss the Buyer

Complaint.

       In what amounts to a glorified pruning exercise, both motions are granted in part.

Sellers’ fraud claims against New Mountain and certain of Buyers’ fraud and contract

claims survive. The remaining claims and defendants are dismissed.




                                            2
I.       FACTUAL BACKGROUND TO THE MOTION TO DISMISS THE
         SELLER COMPLAINT

         The facts are drawn from the Seller Complaint and documents it incorporates by

reference. 1

         A.     The Players

         New Mountain acquired non-party Ontario Systems, LLC (“Ontario”) in August

2019 by purchasing a majority stake in OSC Investment, L.P. (“OSC Holdings”), which

wholly owns Ontario. Ontario licenses financial services software to clients in healthcare

and government. Under this business model, Ontario derives its revenue from licensing its

proprietary software. When New Mountain acquired Ontario, Ontario was contracting with

third parties to provide payment processing services.

         New Mountain partnered with Defendant Blue Star Innovation Partners GP, LLC

(“Blue Star”) and non-party Eir Partners to transform Ontario’s business model. Blue Star

was an “industry leader in the payment facilitator sphere,” and Blue Star’s role in the group

was to provide analysis and strategy recommendations. 2 The group determined that

Ontario’s value could be improved by partnering with a payment facilitator instead of using

third-party vendors.

         SwervePay (formerly known as SwervePay Acquisition, LLC) offers payment

processing services and solutions for merchants processing online payments from

customers. Payment facilitators like SwervePay derive revenue by charging as a fee a


1
    C.A. No. 2021-0447-KSJM, Docket (“Dkt.”) 1, Verified Compl. (“Seller Compl.”).
2
    Seller Compl. ¶¶ 23, 41, 50.

                                             3
small percentage of each payment processed through the system.              Accordingly,

SwervePay’s revenue depends on the volume of payments made to its clients that are

processed through its payment processing system.

      Rounding out the list of players, the three individuals named as plaintiffs in the

Seller Complaint are SwervePay’s (pre-acquisition): Chief Executive Officer, Jaeme

Adams; SwervePay’s Executive Vice President of Technology and Chief Technical

Officer, Christopher Hamilton; and Director of Operations, Katrina Adams. Jaeme Adams

is mentioned more than Katrina Adams in this decision, and so this decision refers to him

as “Adams.”     Under the Purchase Agreement (defined below), “Seller” refers to

SwervePay. For convenience only, as noted above, this decision defines “Sellers” as the

plaintiffs to the Seller Complaint: SPOSC Investment Holdings, LLC (which was known

as “SwervePay” pre-acquisition), Adams, Hamilton, and Katrina Adams.

      The three individuals named as defendants to the Seller Complaint are: Vice

President of New Mountain, Michael Oshinsky; a director at New Mountain and an “officer

and/or director” of two of the acquisition vehicles, Matthew Dubbioso; and Chief

Executive Officer of Blue Star, Robert Wechsler.

      Also, New Mountain formed acquisition vehicles to complete the transaction,

including SwervePay Holdings, LLC (“SwervePay Holdings”) as a wholly owned

subsidiary of OSC Payments, Inc. (“OSC Parent”). 3 Under the Purchase Agreement



3
  Seller Compl., Ex. 24 at 9 (explaining that “SwervePay, LLC forms a new Delaware
limited liability company, SwervePay Acquisition, LLC [SwervePay Acquisition]”).

                                           4
(defined below), “Buyer” refers to SwervePay Holdings. For convenience only, this

decision includes New Mountain, Blue Star, SwervePay Holdings, OSC Parent, and the

other entities and individuals named as defendants in the Seller Complaint in the defined

term “Buyers.” 4

         B.     The Purchase Agreement And Earnout Payment Structure

         In October 2019, New Mountain identified SwervePay as an acquisition target and

sought to incorporate its payment facilitation platform into Ontario’s software systems. 5

On February 24, 2020, Sellers and New Mountain entered into a Membership Interest

Purchase Agreement (the “Purchase Agreement”).

         The Purchase Agreement called for an upfront payment to Sellers of $10 million

and 100 Class A Units of OSC Holdings. Also, if SwervePay achieved contractually

specified milestones between January 1, 2021 and December 31, 2021 (the “Earnout

Period”), the Purchase Agreement entitled Sellers to earnout payments of up to $55 million

in cash and additional equity units in OSC Holdings projected to be worth anywhere from

$150 million to $500 million.

         If SwervePay generated $17.5 million in revenue during the Earnout Period from

converting Ontario’s existing payment volume (the “First Milestone”), the Sellers would

receive up to $43.75 million (the “First Milestone Payment”). If SwervePay generated $10



4
 The defendants include New Mountain, Blue Star, SwervePay Holdings, OSC Holdings,
OSC Parent, OSC Investment GP, LLC (which is OSC Parent’s General Partner),
SwervePay Acquisition, Matthew Dubbioso, Michael Oshinsky, and Robert Wechsler.
5
    Seller Compl. ¶ 7.

                                            5
million in new revenue during the Earnout Period (the “Second Milestone”), the Sellers

would receive up to $25 million (the “Second Milestone Payment”). If SwervePay

achieved either the First Milestone or Second Milestone, the Sellers would also receive

10,000 “Earnout Parent Shares,” which could be exchanged immediately for an equal value

of shares in OSC Holdings. 6

          C.     Representations To Sellers Regarding Payment Volume

          The parties’ dispute centers on the First Milestone Payment, which itself turns on

Ontario’s existing payment volume.

          In negotiations between leading to the Purchase Agreement, Buyers made

statements that the volume of payments flowing through Ontario’s software was “between

$40–$50 billion.” 7 Specifically, during an October 29, 2019 meeting between Sellers and

Blue Star, Matthew Steffe of Blue Star represented to Adams that “Ontario’s payment

volume was between $40–[$]50 billion annually, and further represented that this $40–$50

billion reflected payment volume that would be available for conversion.” 8            This

representation was repeated on a December 9, 2019 call with representatives from New

Mountain and Blue Star, including Wechsler. 9

          Meanwhile, in December 2019, John Durrett of Blue Star was gathering data from

Ontario concerning payment volume. During negotiations of New Mountain’s acquisition


6
    Id. ¶ 81.
7
    Id. ¶¶ 8, 43, 44, 52.
8
    Id. ¶ 43.
9
    Id. ¶ 44.

                                              6
of Ontario, Ontario represented to New Mountain that it had around $34 billion in

potentially monetizable payment volume. In December 2019, Durrett specifically inquired

into the basis of Ontario’s 2018 $34 billion estimation. In response, Ontario provided

Durrett with a 2018 memo reflecting that the number was based on market assumptions

and not Ontario’s actual customer base. Durrett identified problems with the assumptions-

based approach. For example, the estimate included student loan debt, which must be

processed by government-approved vendors, and which Ontario was not. By December

17, 2019, Durrett concluded that Ontario’s $34 billion estimate was “based on industry

benchmarks for volume/seat at 10X” and that Blue Star “[r]eally need[ed] to dig into

customer data to figure out gap.” 10 After further analysis, Durrett concluded that Ontario

had only $5 billion of monetizable consumer payments. These conclusions are reflected

in notations to a shared Google Sheets document.

          Sellers allege on information and belief that Durrett’s $5 million calculation was

shared with Buyers, and that is reasonable to infer. At the time, Durrett’s role at Blue Star,

and Blue Star’s role generally, was to analyze and provide strategic recommendations to

New Mountain on how to best partner with Ontario and a payment facilitation business.

Payment volume was a key driver of this analysis and thus a key aspect of the strategic

recommendations. It is reasonable to infer, therefore, that Durrett shared his calculations

with Buyers.




10
     Id. ¶ 48.

                                              7
          Despite Durrett’s $5 billion calculation, Oshinsky represented that monetizable

payment volume was $40–$50 billion at a January 31, 2020 meeting with Sellers.

          On February 4, 2020, Adams and Hamilton emailed Oshinsky and Wechsler

requesting more information on the monetizable payment volume figure. On February 6,

Oshinsky responded by sending the “October Month Detail” for sample Ontario customers.

Oshinsky represented to Adams and SwervePay CTO and Executive Vice President of

Technology Christopher Hamilton that these numbers excluded the “vast majority of

payment volumes that the platform directs” and that the “total payment volume running

through our workflow on a monthly basis is multiples of these numbers.” 11

          Adams responded on February 7, stating

                 To clarify what we’re trying to assess: In conversations thus
                 far, we’ve come to understand that ~$1B in payments have
                 been monetized by Ontario and that there is an additional
                 $40B-$50B that have not. We’re trying to get the clearest
                 picture possible of where that volume exists by
                 platform/segment and how that may or may not impact the
                 ability for us to move it quickly to the [SwervePay platform]. 12

          Dubbioso responded by email stating “we’ll revert with answers on these items.” 13

Wechsler followed up by text stating: “can’t wait any longer,” “the [payment] volume will

get done and we have everything we need,” and “If you aren’t comfortable let’s just move




11
     Id. ¶ 54.
12
     Dkt. 2, Ex. 17 at 1–2.
13
     Id. at 1.

                                                8
on. I have too much time invested here and have to win. So if we aren’t going to close –

I need to proceed elsewhere.” 14

         On February 8, Oshinsky emailed Sellers an attachment containing a “definitive

accounting of Ontario’s $34 billion monetizable payment volume” (the “February 8

email”). 15 The “definitive accounting” reproduced the same calculations and numerical

assumptions that were sent to Durrett in December, which had Durrett had viewed

skeptically. Further, the information Oshinsky sent to Sellers did not contain any of the

explanatory notes included in the December email to Durrett on the bases for the

assumptions, and it also did not contain any of the questions or explanatory notes Durrett

subsequently prepared challenging those assumptions.

         The $34 million number was reported to the SwervePay board of directors pre-

acquisition. Minutes of the February 12, 2020 board meeting report Adams stating that

SwervePay would only need to “capture a relatively small piece of the $34,000,000,000 in

payments that is estimated to run through Ontario” in order to achieve the earnout payments

being contemplated. 16

         With a monetizable payment volume at $34 billion, SwervePay would achieve the

First Milestone by converting 13% of Ontario’s payment volume during the Earnout

Period. By contrast, with a monetizable payment volume of $5 to $6 billion, SwervePay




14
     Dkt. 2, Ex. 18 at 1–2.
15
     Seller Compl. ¶ 60.
16
     Dkt. 2, Ex. 20 at 6.

                                            9
would need to convert 47% of Ontario’s payment volume to achieve the First Milestone.

Sellers viewed the 47% as impossible to achieve.

          D.     The Key Employee Agreements

          The Buyers sought to retain key SwervePay employees post-acquisition: Adams,

Hamilton, and Katrina Adams (collectively, the “Key Employees”). Ensuring that the Key

Employees remained with SwervePay “was important to executing on [Buyers’] plan to

convert Ontario into a payment facilitator” generally. 17 Hamilton in particular was viewed

as “critical to the acquisition” because he wrote a majority of SwervePay’s code and was

the “sole source of understanding for much of the company’s technical footprint.” 18

          In an effort to induce the Key Employees to execute their respective Employment

Agreements, Buyers awarded Adams and Hamilton 7,250 Class P Units (valued at over $2

million) and 7,250 Profits Interest Units (“PIUs”) each. 19 Approximately 40% of the PIUs

vested upon meeting performance targets, and the target case valuation for the PIUs

awarded to Adams and Hamilton was over $4 million. 20 The target case valuation of the

PIUs, however, was based on the $34 billion monetizable payment volume figure, while

the PIUs only had a strike price equal to Ontario’s valuation at closing. This meant that

Adams and Hamilton would only receive value to the extent that Ontario’s valuation

increased after closing. Based on a $5 to $6 billion in monetizable payment volume figure,


17
     Seller Compl. ¶ 72.
18
     Id. ¶ 73.
19
     Id. ¶¶ 74, 77, 80.
20
     Id. ¶¶ 74, 75.

                                             10
the increase to Ontario’s valuation would be “negligible.” 21 Sellers contend that the PIUs

were rendered “close to worthless” when the monetizable payment volume was reduced

from $34 billion to $5 to $6 billion. 22

           In addition, each of the three Key Employees was a unitholder of SwervePay. As a

result, the Key Employees “expected to be paid at the end of the earnout period” if they

achieved the relevant milestones. 23        Since this payment hinged on the represented

monetizable payment volume of $34 billion, Sellers contend that Buyers used this expected

payment to induce the Key Employees to enter their respective Employment Agreements.

           E.     The BillingTree Contract

           Prior to entering the Purchase Agreement, Buyers failed to disclose that Ontario was

a party to an agreement with BillingTree, a SwervePay competitor. Under the BillingTree

agreement, BillingTree held a right of first refusal for any Ontario customer until December

21, 2020. BillingTree was able to “persuade a number of key customer accounts to migrate

to its platform on longer-term contracts” before expiration of its right of first refusal. 24

           Section 4.04(c) of the Purchase Agreement contained a representation that Ontario

was not a party to any contract that would “impair or delay [Ontario’s] ability to

consummate the transactions contemplated by” the Purchase Agreement. 25 Sellers claim



21
     Id. ¶ 76.
22
     Id.
23
     Id. ¶ 79.
24
     Id. ¶ 98.
25
     Id. ¶ 97.

                                                11
that the BillingTree contract harmed SwervePay’s ability to convert Ontario’s customers

and achieve the milestones because BillingTree was able to sign up Ontario customers to

long-term contracts leading up to the Earnout Period.

          F.     Sellers Fail To Achieve Earnout Payments Post-Acquisition.

          According to Sellers, post-acquisition, Buyers interfered with the Key Employees’

efforts to meet the milestones by shifting the focus away from payments and to

transforming the business model. This shift in strategy resulted in the termination of key

support personnel, scattered former SwervePay employees to different areas within

Ontario, and placed new responsibilities on Adams and Hamilton in addition to their

existing duties. 26 Despite these hindrances, SwervePay converted roughly “22–25%” of

Ontario’s payment volume by May 2021, five months into the twelve-month Earnout

Period. 27

          G.     The Seller Complaint

          The Sellers filed the Seller Complaint on May 21, 2021.

          •      In Count I, Sellers claim that Buyers fraudulently induced Sellers to enter
                 into the Purchase Agreement.

          •      In Count II, Sellers claim that Buyers conspired to commit fraud related to
                 the Purchase Agreement.

          •      In Count III, Sellers claim that SwervePay Holdings and New Mountain
                 breached the Purchase Agreement by failing to disclose Ontario’s prior
                 agreement with BillingTree.




26
     Id. ¶ 86.
27
     Id. ¶ 85.

                                              12
       •      In Counts IV through VI, the Key Employees claim that Buyers fraudulently
              induced them to sign the Employment Agreements.

       •      In Counts VII and VIII, the Key Employees seek declaratory judgment that
              the restrictive covenants found in the Purchase Agreement and Employment
              Agreements are unenforceable because they were founded upon fraud.

       Buyers moved to dismiss all counts of the Seller Complaint under Court of Chancery

Rules 12(b)(6) and 12(b)(2). The motion was fully briefed, and the court heard oral

argument on April 14, 2022. 28

II.    LEGAL ANALYSIS OF BUYERS’ MOTION TO DISMISS THE SELLER
       COMPLAINT

       This analysis proceeds in two parts. The court first addresses the motion to dismiss

for failure to state a claim pursuant to Court of Chancery Rule 12(b)(6). Those Rule

12(b)(6) arguments are directed to, in the order addressed: Counts I and VI through VIII

asserted various theories of fraud (the “Fraud Claims”); Count III for breach of contract

(the “Breach of Contract Claim”); and Count II for civil conspiracy (the “Civil Conspiracy

Claim”). The court last addresses the personal jurisdiction arguments.

       A.     Failure To State A Claim

       “[T]he governing pleading standard in Delaware to survive a motion to dismiss is

reasonable ‘conceivability.’” 29 On a Rule 12(b)(6) motion, the court accepts “all well-

pleaded factual allegations in the Complaint as true, [and] accept[s] even vague allegations



28
   Dkt. 33, Defs.’ Opening Br. (“Buyers’ Opening Br.”); Dkt. 39, Pls.’ Answering Br.
(“Sellers’ Answering Br.”); Dkt. 47, Defs.’ Reply Br. (“Buyers’ Reply Br.”); Dkt. 72, Oral
Arg. Tr.
29
  Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Hldgs. LLC, 27 A.3d 531, 537 (Del.
2011).

                                            13
in the Complaint as ‘well-pleaded’ if they provide the defendant notice of the claim.” 30

The court “is not, however, required to accept as true conclusory allegations without

specific supporting factual allegations.” 31 The court draws “all reasonable inferences in

favor of the plaintiff, and den[ies] the motion unless the plaintiff could not recover under

any reasonably conceivable set of circumstances susceptible of proof.” 32

                1.     The Fraud Claims

         “Under Delaware law, the elements of fraudulent inducement and fraud are the

same.” 33 To state a claim for fraudulent inducement or fraud, a plaintiff must allege:

                (1) that a defendant made a false representation, usually one of
                fact; (2) with the knowledge or belief that the representation
                was false, or with reckless indifference to the truth; (3) with an
                intent to induce the plaintiff to act or refrain from acting; (4)
                that plaintiff’s action or inaction was taken in justifiable
                reliance upon the representation; and (5) damage to the
                plaintiff as a result of her reliance on the representation. 34




30
     Id. at 536 (citing Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002)).
31
  In re Gen. Motors (Hughes) S’holder Litig., 897 A.2d 162, 168 (Del. 2006) (internal
quotation marks omitted).
32
     Cent. Mortg., 27 A.3d at 536 (citing Savor, 812 A.2d at 896–97).
33
  Great Hill Equity P’rs IV, LP v. Sig Growth Equity Fund I, LLLP, 2018 WL 631182, at
*31 (Del. Ch. Dec. 3, 2018).
34
  Grunstein v. Silva, 2009 WL 4698541, at *12 (Del. Ch. Dec. 8, 2009) (citing Gaffin v.
Teledyne, Inc., 611 A.2d 467, 472 (Del. 1992)); accord Browne v. Robb, 583 A.2d 949,
955 (Del. 1990); Stephenson v. Capano Dev., Inc., 462 A.2d 1069, 1074 (Del. 1983); see
also Maverick Therapeutics, Inc. v. Harpoon Therapeutics, Inc., 2021 WL 1592473, at *7
n.79 (Del. Ch. Apr. 23, 2021) (holding that “[t]he elements of fraud and fraudulent
inducement are the same”).

                                               14
         Sellers claim that Buyers fraudulently induced them into signing the Purchase

Agreement and Employment Agreements by stating that Ontario’s monetizable payment

volume was $34 billion.

         Buyers advance three arguments for dismissal of the Fraud Claims. They contend

that Sellers failed to allege a false statement with particularity, failed to adequately allege

reliance, and used impermissible group pleading to attribute the statements made in the

February 8 email to all Buyers.

                      a.     Particularity

         The primary basis of the Fraud Claims is the February 8 email. Buyers argue that

it failed to meet the particularity requirements of Rule 9(b).

         Under Rule 9(b), “the circumstances that must be stated with particularity are the

time, place, and contents of the false representation, the identity of the person(s) making

the representation, and what he intended to obtain thereby.” 35

         In the February 8 email, New Mountain’s Oshinsky represented that “Ontario

Payment Volumes” was $34 billion, when Buyers knew that the monetizable payment

volume was far lower than $34 billion. 36 The February 8 email replied to Adams’s

February 7 email that stated, “[t]o clarify what we’re trying to assess: In conversations

thus far, we’ve come to understand that ~$1B in payments have been monetized by Ontario




35
  H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 145 (Del. Ch. 2003) (citations
omitted).
36
     See Buyers’ Opening Br. at 20–26.

                                              15
and that there is an additional $40B‐$50B that have not.” 37 In response, the February 8

email stated: “Circling back on your ask to help calibrate payments volumes, attached is

the math I was alluding to. The build here is to about $34B.” 38 Oshinsky then attached a

spreadsheet entitled “Ontario Payments Volumes.” 39

          Buyers do not argue that these allegations fall short of most of the particularity

requirements. Sellers clearly plead the time (February 8), place (email), and contents ($34

billion) of the statement, the identity of the person who made it (Oshinsky), and what he

intended to obtain (agreement to enter into the Purchase Agreement). Instead, Buyers

argue that the February 8 email is not false because the $34 billion figure “represented

Ontario’s total ‘payments volumes,’” not monetizable payment volume. 40 Buyers contend

that Sellers cannot rely on the surrounding context in which the statements were made to

argue fraud. According to Buyers, the statements in the February 8 email should be

considered alone in deciding falsity. 41

          Buyers’ argument does not work for a few reasons. For starters, the key word “total”

does not appear in the February 8 email. Buyers ask the court to infer it. Moreover, the

context suggests that the payments volume information was provided in response to queries

regarding monetizable payments volume. The particularity requirement does not serve as



37
     Dkt. 2, Ex. 17 at 1.
38
     Dkt. 2, Ex. 19 at 1.
39
     Id. at 3.
40
     Buyers’ Opening Br. at 22–23 (emphasis in original).
41
     Buyers’ Reply Br. at 9–11.

                                               16
a requirement that the court make a defendant-friendly inference as to falsity from

particularized facts. Nor does it require the court to ignore the context of allegedly false

statements. 42

           Buyers cite to a decision of the Delaware Court of Common Pleas, Patel v. Shree

Ji, LLC, to support their contention that the court must ignore context in deciding whether

a statement is false. 43 In Patel, the buyer of a liquor store alleged that the store had “dead

inventory” contrary to the seller’s representation that the store had no “dead inventory” at

the time of the sale. At trial, the buyer testified that he viewed “dead inventory” as

inventory that did not sell in the six months following the sale of the store. In a post-trial

decision, the court held that the buyer’s testimony was not enough to establish the meaning

of the term “dead inventory.” Accordingly, the court could not hold that the seller’s

representation regarding dead inventory was false. 44 The court observed that the buyer

“should have offered expert testimony on the meaning of ‘dead inventory.’” 45

           Buyers argue that Patel stands for the proposition that the context of an allegedly

fraudulent statement cannot supplant the actual statement and that the subjective

understanding of a party does not control the fraud analysis. Patel, however, was decided

post-trial; a plaintiff’s burden is necessarily lower at the pleading stage. Moreover, unlike


42
   See NACCO Indus., Inc. v. Applica Inc., 997 A.2d 1, 32 (Del. Ch. 2009) (holding that
the reliance element was satisfied when the speaker made false disclosures about its intent
“in a context where” the speaker expected the listener “to review and rely on them”).
43
     2013 WL 5715434, at *5 (Del. Com. Pl. Oct. 18, 2013).
44
     Id.
45
     Id.

                                               17
Patel, there is no ambiguity in this case as to how “total” or “monetizable” payment volume

should be defined; rather, there is a factual dispute as to whether the $34 billion figure

meant one or the other. Patel does not aid Buyers’ argument.

         Sellers have adequately alleged the falsity element of the Fraud Claims with

particularity, and Buyers’ motion to dismiss on this basis is denied.

                       b.     Justifiable Reliance

         Buyers argue that Sellers fail to adequately allege reliance on the February 8 email.

         “Making a false statement is not a strict liability offense.” 46 To plead a claim of

fraud, the defendant must have had “the intent to induce the plaintiff to act or refrain from

acting,” and the plaintiff must in fact have acted or not acted “in justifiable reliance on the

representation.” 47 As both parties observe, whether reliance was justifiable or reasonable

is a fact-intensive inquiry that is not well-suited for resolution at the pleading stage. 48

         Buyers argue that Sellers’ pre-acquisition board minutes confirm that Sellers did not

rely on Oshinsky’s February 8 representation of payment volume. The board minutes in

question state the following: “[Adams] noted that if [SwervePay] could capture a relatively


46
     NACCO, 997 A.2d at 29.
47
   Id. (quoting H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 144 (Del. Ch. 2003);
see also Restatement (Second) of Torts § 525 (“One who fraudulently makes a
representation . . . for the purpose of inducing another to act or refrain from action . . . is
subject to liability to the other . . . caused to him by his justifiable reliance upon the
misrepresentation.”).
48
   See NACCO, 997 A.2d at 32 (stating that “the line when [plaintiff’s] reliance became
unreasonable is difficult to draw and is not something I will address on a motion to
dismiss”); Flowshare, LLC v. GeoResults, Inc., 2018 WL 3599810, at *4 (Del. Super. July
25, 2018) (noting that “whether a party's reliance was reasonable is not generally suitable
for resolution on a motion to dismiss”).

                                               18
small piece of the $34,000,000,000 in payments that is estimated to run through Ontario,

[SwervePay] should be able to reach the Ontario portion of the earnout.” 49 Buyers hone in

on the word “estimated” and repeat their arguments concerning “total” payment volume,

arguing that Sellers cannot demonstrate reliance because “[Sellers] understood the $34

billion figure to be an estimate representative of Ontario’s total payment volume.” 50

         Buyers’ arguments again fail in light of Sellers’ pleading obligation. At the pleading

stage, it is reasonable to infer from the portion of the board minutes not quoted by Buyers

that the board considered the $34 billion figure to be an accurate assessment of Ontario’s

monetizable (“available for capture”) payment volume. The word “estimated,” standing

alone, does not undermine that inference. And the absence of the word “monetizable” does

not mean that the board believed the figure to be “total” payments volume.

         Sellers have adequately alleged the justifiable reliance element of the Fraud Claims,

and Buyers’ motion to dismiss on this basis is denied.

                        c.    Impermissible Group Pleading

         Buyers argue that the Fraud Claims must be dismissed as to Blue Star, Dubbioso,

Wechsler, SwervePay Holdings, SwervePay Acquisition, OSC Holdings, OSC Investment,

and OSC Payments—i.e., all Buyers except Oshinsky and New Mountain—because those

defendants are not alleged to have sent the February 8 email. 51




49
     Dkt. 2, Ex. 20 at 6.
50
     Buyers’ Opening Br. at 35 (emphasis in original).
51
     Buyers’ Opening Br. at 30–34.

                                               19
         In order to state a claim for fraud, the first element requires that a false statement be

made by the defendant; only “[t]he speaker who makes a false representation is, of course,

accountable for it.” 52 “A plaintiff must adequately plead a . . . claim ‘against each

individual director or officer; so-called ‘group pleading’ will not suffice.’” 53 Although

group pleading is not prohibited under Delaware law, it “is generally disfavored.” 54

         Oshinsky is New Mountain’s Vice President and was engaged in negotiations on

behalf of New Mountain; his February 8 email, therefore, can be viewed as a statement by

New Mountain for pleading purposes. 55 Sellers do not argue otherwise. The question is

whether it is fair to impute Oshinsky’s statement to Buyers other than himself and New

Mountain.

         That question is easily answered as to SwervePay Holdings and SwervePay

Acquisition, which were not in existence at the time of the February 8 email; they were

created when the Purchase Agreement was executed later that month. 56 Oshinsky’s

February 8 email therefore cannot support a fraud claim against them.



52
     Prairie Cap. III, L.P. v. Double E Hldg. Corp., 132 A.3d 35, 59 (Del. Ch. 2015).
53
  Genworth Fin., Inc. Consol. Deriv. Litig., 2021 WL 4452338, at *22 (Del. Ch. Sept. 29,
2021) (quoting Raj & Sonal Abhyanker Fam. Tr. v. Blake, 2021 WL 2477025, at *4 (Del.
Ch. June 17, 2021)).
54
  In re WeWork Litig., 2020 WL 7343021, at *11 (Del. Ch. Dec. 14, 2020); see also River
Valley Ingredients, LLC v. Am. Proteins, Inc., 2021 WL 598539, at *3 (Del. Super. Feb. 4,
2021) (interpreting the Superior Court analogue to Court of Chancery Rule 9 and
concluding that “[t]here is nothing in Rule 9 that per se prohibits group pleading”).
55
     Seller Compl. ¶ 24.
56
   See id. ¶ 71 (stating that “Though [SwervePay Holdings] and [SwervePay, LLC] are
formally parties to the MIPA, [SwervePay Holdings] and [SwervePay, LLC] were only

                                                20
          Sellers argue that Oshinsky’s February 8 email supports a claim of fraud against

Wechsler and Dubbioso based on statements by Wechsler and Dubbioso made elsewhere.

Sellers maintain that Weschler “spoke” regarding Ontario’s payment volume when he

texted Adams that “the [payment] volume will get done” 57 and that Dubbioso did the same

when he replied to Adams that New Mountain would “revert with answers on these

items.” 58 In isolation, these statements do not support a claim of fraud. Nor do they support

a claim of fraud in combination with the February 8 email. On their face, these statements

did not—expressly or impliedly—endorse, repeat, or affirm any aspect of the allegedly

false statement. Sellers do not meaningfully argue otherwise.

          Rather, Sellers primarily argue that the statements by Weschler and Dubbioso

constituted an attempt to conceal the fraudulent nature of the $34 billion figure. That

position, too, requires an untenable stretch. Under Delaware law, fraudulent concealment

requires a “show[ing] that a defendant took some action affirmative in nature designed or

intended to prevent, and which does prevent, the discovery of facts giving rise to the fraud

claim, some artifice to prevent knowledge of the facts or some representation intended to

exclude suspicion and prevent inquiry.” 59




created by and for the MIPA, and did not exist when the fraudulent misrepresentations
and/or omissions were being made by the Defendants”).
57
     Sellers’ Answering Br. at 28.
58
     Id. at 29.
59
  Transdigm Inc. v. Alcoa Glob. Fasteners, Inc., 2013 WL 2326881, at *6 (Del. Ch. May
29, 2013) (quoting Metro Commc’ns Corp. BVI v. Advanced Mobilecomm Techs. Inc., 854
A.2d 121, 150 (Del. Ch. 2004)).

                                             21
          Sellers contend that Weschler’s threats to “proceed elsewhere” if the parties were

unable to close was an attempt to “prevent [Seller] Plaintiffs from prying further and from

uncovering the true payment volume.” In addition, Sellers allege Dubbioso’s promise that

New Mountain would provide answers to Adams’s questions was an affirmative step

“designed to prevent Plaintiffs from uncovering the true monetizable payment volume.” 60

          Neither of these arguments are convincing. Wechsler’s assurances that the payment

volume figure would “get done” and Dubbioso’s assurance that Adams’s questions would

get answers do not demonstrate an attempt to conceal information; rather, they indicate that

information would be forthcoming. The statements by Wechsler and Dubbioso fail to rise

to the level of concealment, as such statements cannot be viewed as attempting to prevent

adverse facts from coming to light.

          Tacitly acknowledging the weakness in their primary argument, Sellers further

contend that Wechsler and Dubbioso “had a duty to correct the material misstatement made

by Oshinsky in the February 8 email” by virtue of being copied on the email and their roles

in the negotiations generally. 61 As support, Sellers point to Corporate Property Associates

14 Inc. v. CHR Holding Corp. 62 There, the court held that a corporation committed fraud

by omitting information about a large planned dividend when responding to a questionnaire

sent by a party seeking to value outstanding warrants. 63 In CHR Holding, the fraudulent


60
     Sellers’ Answering Br. at 31.
61
     Id. at 27.
62
     2008 WL 963048 (Del. Ch. Apr. 10, 2008).
63
     Id. at *2, *7.

                                              22
act and attendant “duty to speak” concerned the same actor and statement—a corporation’s

impartial response to the questionnaire. 64 By contrast, the fraudulent act in this case was

the February 8 email stating the payment volume. Wechsler’s statement that the payment

volume figure would “get done” and Dubbioso’s statement that answers would be

forthcoming were ancillary to the alleged misrepresentation by Oshinsky. They did not

give rise to a duty to speak.

          Sellers’ efforts to rope in Wechsler and Dubbioso to the Fraud Claims, therefore,

fail.

          Regarding Blue Star, the only basis Sellers offer for imputing the February 8 email

is Wechsler’s affiliation with Blue Star. 65 Since none of Sellers’ arguments above stick in

attributing the February 8 email to Weschler, Sellers have similarly failed to sufficiently

establish that Blue Star made the statement to satisfy the first element of fraudulent

inducement.

          Sellers make no other meaningful efforts to extend Oshinshy’s February 8 email to

the other Buyers. Sellers correctly note that they “at times refer to multiple Defendants in

a single allegation” and that “grouping defendants together when alleging actions is not

group pleading.” 66 But that supplies no reason in law or logic to impute the statements in

the February 8 email to other defendants. They further note, correctly, that “Delaware law




64
     Id. at *7.
65
     Seller Compl. ¶¶ 26, 101, 103.
66
     Sellers’ Answering Br. at 18.

                                              23
does not expressly forbid [group pleading].” 67 But they fail to explain why group pleading

should be permitted here.

           For these reasons, Buyers’ motion to dismiss the Fraud Claims in Counts I and IV

through VIII as to Blue Star, SwervePay Holdings, OSC Holdings, OSC Investment, OSC

Payments, SwervePay Acquisition, Dubbioso, and Wechsler is granted.

                 2.     The Breach Of Contract Claim

           “Under Delaware law, plaintiffs must allege the following three elements to succeed

on a breach of contract claim: (1) the existence of a contract, whether express or implied;

(2) breach of one or more of the contract’s obligations; and (3) damages resulting from the

breach.” 68

           “When interpreting a contract, the role of a court is to effectuate the parties’

intent.” 69 “If a writing is plain and clear on its face, i.e., its language conveys an

unmistakable meaning, the writing itself is the sole source for gaining an understanding of

intent.” 70 Absent ambiguity, “Delaware courts interpret contract terms according to their




67
     Id.
68
  GEICO Gen. Ins. Co. v. Green, 276 A.3d 462, 2022 WL 1052195, at *5 (Del. Apr. 8,
2022) (TABLE) (citing VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del.
2003)).
69
     Lorillard Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 739 (Del. 2006).
70
  City Inv. Co. Liquid. Tr. v. Cont’l Cas. Co., 624 A.2d 1191, 1198 (Del. 1993) (italics in
original) (citation omitted).

                                               24
plain, ordinary meaning.” 71 The “contract’s construction should be that which would be

understood by an objective, reasonable third party.” 72

         Sellers claim that SwervePay Holdings and New Mountain breached Section 4.04(c)

of the Purchase Agreement by intentionally failing to disclose Ontario’s prior arrangement

with BillingTree.

         Buyers move to dismiss the breach of contract claim in Count III because Section

4.04(c) applies to agreements to which SwervePay Holdings is a party, and SwervePay

Holdings is not a party to the BillingTree agreement. 73

         Section 4.04(c) of the Purchase Agreement states:

                Noncontravention. The authorization, execution, delivery and
                performance of this Agreement and the other Transaction
                Documents to which [SwervePay Holdings] is a party will not,
                the consummation of the transactions contemplated hereby or
                thereby will not and compliance by [SwervePay Holdings]
                with the terms hereof and thereof will not . . . (c) violate,
                contravene or conflict with, result in a breach of, constitute a
                default (with or without notice or lapse of time, or both) under
                or result in or give rise to a right of termination, cancellation or
                acceleration of any obligation, or require any action by
                (including any authorization, consent or approval) or notice to
                any Person, or to loss of a material benefit under, or to
                increased, additional, accelerated or guaranteed rights or
                entitlements of any Person under, any contract to which
                [SwervePay Holdings] is a party or by which its assets are
                bound, except, in the case of clause (c), where the violation,
                contravention, conflict, breach, default, termination,
                acceleration right or loss would not, individually or in the

71
     Alta Berkeley VI C.V. v. Omneon, Inc., 41 A.3d 381, 385 (Del. 2012).
72
  Salamone v. Gorman, 106 A.3d 354, 367–68 (Del. 2014) (internal quotation marks
omitted).
73
     Buyers’ Opening Br. at 41.

                                                25
                  aggregate, materially impair or delay Buyer’s ability to
                  consummate the transactions contemplated by this Agreement
                  and the Transaction Documents to which [SwervePay
                  Holdings] is a party. 74

           Section 4.04(c), a standard contractual noncontravention provision, only applies to

“contract[s] to which [SwervePay Holdings] is a party.” 75             New Mountain is the

counterparty to the BillingTree agreement, and SwervePay Holdings is not a party to the

BillingTree agreement. 76 Sellers concede this point in the Seller Complaint. 77 Since

SwervePay Holdings was not a party to the BillingTree agreement, that agreement is not

prohibited by the plain language of Section 4.04(c).

           Sellers do not dispute that their claim for breach fails under the plain language of

Section 4.04(c). Sellers instead argue that the provision should have been written to

include New Mountain because “[SwervePay Holdings] was created for the sole purpose

of facilitating the [Purchase Agreement].” 78 But that is not what happened.             When

determining the legal sufficiency of a claim for breach of contract, the court is stuck with

the language the parties agreed to. Under that language, Sellers fail to state a claim for

breach.



74
     Dkt. 1, Ex. 1 (“Purchase Agreement”) at 47 (emphasis added).
75
     Id.
76
     Buyers’ Opening Br. at 41.
77
   See Seller Compl. ¶ 96 (“Ontario had entered into an agreement with BillingTree in
December 2017.”) (citing Dkt. 2, Ex. 34); see also Dkt. 2, Ex. 34 at 1, 7 (noting that the
agreement was between Ontario and BillingTree and evidencing that the agreement was
signed only by representatives from Ontario and BillingTree).
78
     Sellers’ Answering Br. at 43.

                                                26
         Buyers’ motion to dismiss Count III for failure to state a claim is granted.

                  3.   The Civil Conspiracy Claim

         “The elements for civil conspiracy under Delaware law are: (1) a confederation or

combination of two or more persons; (2) an unlawful act done in furtherance of the

conspiracy; and (3) actual damage.” 79

         In Count II, Sellers allege that Buyers worked in concert to fraudulently induce

Sellers into entering into the Purchase Agreement. Specifically, Sellers argue that Buyers

“were each the agent, servant, partner, and/or joint venturer of the other” and that there was

a “close interrelationships between all [Buyers].” 80 Sellers’ theory is that Buyers worked

together to acquire SwervePay on “illusory earnout terms that Defendants knew were not

achievable.” 81

         Buyers advance two arguments for dismissal of the conspiracy claim.

         Buyers first argue that there was no wrongful act to satisfy the second element

because Sellers fail to adequately allege fraud. 82 This decision has already rejected that

argument.




79
   AeroGlobal Cap. Mgmt., LLC v. Cirrus Indus., Inc., 871 A.2d 428, 437 n.8 (Del. 2005)
(citing Nicolet, Inc. v. Nutt, 525 A.2d 146, 149 (Del. 1987)).
80
     Seller Compl. ¶¶ 103–04.
81
     Id. ¶ 105.
82
     Buyers’ Opening Br. at 39.

                                               27
          Buyers next argue that the Seller Complaint fails to satisfy the first element of a

confederation or combination of two or more persons because the Seller Complaint

contains only “wholly conclusory allegations.” 83

          A plaintiff pursuing a civil conspiracy claim must “establish facts suggesting

‘knowing participation’ among the conspiring partners,” which can be accomplished by

showing “a meeting of the minds on the object or course of action.” 84 Although Rule 9(b)

requires a fraud claim to be pled with particularity, “[t]he existence of a confederation may

be pled by inference [and] is not subject to the specificity requirement of Rule 9(b).” 85

          This decision has already held that the Sellers fail to support a claim for fraud

against Buyers other than New Mountain and Oshinsky. The question is whether the same

facts support a claim for civil conspiracy. Sellers argue that all Buyers participated in the

conspiracy to defraud Sellers either (i) by participating in the negotiations of and

communications about the Purchase Agreement (including through designated agents and

when false statements were made), (ii) by signing the Purchase Agreement and associated

agreements, and (iii) by virtue of being an entity created by New Mountain to accomplish

the SwervePay acquisition.




83
     Id. at 37.
84
     Binks v. DSL.net, Inc., 2010 WL 1713629, at *11 (Del. Ch. Apr. 29, 2010).
85
  Agspring Holdco, LLC v. NGP X US Hldgs., L.P., 2020 WL 4355555, at *21 (Del. Ch.
July 30, 2020) (quoting Great Hill Equity P’rs IV, LP v. SIG Growth Equity Fund I, LLLP,
2014 WL 6703980, at *20 (Del. Ch. Nov. 26, 2014)).

                                              28
           In essence, Sellers allege that all Buyers, their agents, and their advisors should be

treated as a single conspiratorial group based solely on their joint efforts to consummate

this deal. The discrete acts Sellers cite in their complaint amount to mere participation at

deal meetings, being copied on emails containing the allegedly fraudulent statements, and

communicating with the parties to the transaction. Taken to its logical extremes, Sellers’

argument invites this court to find grounds for conspiracy in virtually any negotiation that

involves multiple parties partnering to execute a deal. While there certainly may be

circumstances in which concerted efforts rise to the level of conspiracy, Sellers’ threadbare

contentions do not allege more than ordinary partnership in deal negotiations.

           Sellers rely on LVI Group Investments, LLC v. NCM Group Holdings, LLC, where

the court denied a motion to dismiss a claim for civil conspiracy among negotiating

parties. 86 There, the buyer alleged that the seller and its affiliates intentionally inflated the

target. The court found that the plaintiff adequately alleged a claim for fraud against the

target entity and a claim for civil conspiracy against the affiliated defendants—the target’s

parent entity, officers, and managers. The court held that the complaint pled “in abundant

detail” that defendants had worked with the target to manipulate the financial statements

before and during the merger negotiations. 87           The court further observed that “the

Individual Defendants, as principals of the private equity firm that held most of NCM’s




86
     2018 WL 1559936, at *16 (Del. Ch. Mar. 28, 2018).
87
     Id.

                                                 29
equity, had an obvious incentive to make the company’s financials appear stronger than

they actually were.” 88

           In this case, Sellers argue that Buyers also “had an obvious incentive” to make the

deal appear attractive like in LVI. But such common incentives standing alone cannot

support a claim for civil conspiracy. If that were enough, then every deal participant who

worked together with another would be exposed to liability since there is an inherent

incentive to make an acquisition appealing. The law requires that a plaintiff allege an

unlawful act in furtherance of the conspiracy. In LVI, the court was able to infer a

conspiracy based on the fact that each defendant had some level of responsibility for

preparing the financials at the center of the fraud. Sellers do not allege any similar unlawful

acts here.

           Sellers also point to two other decisions of this court to support the inference that

Buyers acted in concert with one another. The first is Agspring Holdco, LLC v. NGP X US

Holdings, L.P., 89 and the second is Ogus v. SportTechie, Inc. 90 While both cases found

that defendants acted in concert to satisfy the first element of a civil conspiracy claim, both

cases involved multiple substantial acts by individuals involved in the conspiracy. In

Agspring, the defendants provided feedback to improve financial statements, encouraged

employees to “add back amounts to EBITDA calculations,” and advised employees to




88
     Id.
89
     2020 WL 4355555 (Del. Ch. July 30, 2020).
90
     2020 WL 502996 (Del. Ch. Jan. 31, 2020).

                                                30
modify financial documents to make the company “look more attractive to potential

investors.” 91 In SportTechie, the defendants converted the corporation into an LLC,

thereby eliminating the founder’s veto right and allowing the board to terminate the

founder. The defendants then created a new board that excluded the founder, procured a

shareholders agreement providing for the repurchase of the founder’s shares upon his

termination, terminated the founder, and then repurchased the shares at an unfair price. 92

         The allegations that the Buyers engaged in civil conspiracy are far thinner than both

Agspring and SportTechie. In this case, there is nothing more than a reasonable inference

that a group of people collaborated to close a deal. That, standing alone, does not support

a claim for civil conspiracy.

         Buyers’ motion to dismiss Count II is granted.

         B.     Personal Jurisdiction

         Buyers seek to dismiss all claims as to Blue Star, Wechsler, Dubbioso, and Oshinsky

for lack of personal jurisdiction under Court of Chancery Rule 12(b)(2). This decision only

addresses personal jurisdiction arguments as to Oshinsky. 93




91
     Agspring, at *17.
92
     SportTechie, at *11.
93
   This decision has already determined that the Seller Complaint fails to state a claim
against Blue Star, Wechsler, and Dubbioso. Technically, however, questions of personal
jurisdiction precede questions concerning the legal sufficiency of a claim, such that this
court should not reach the Rule 12(b)(6) arguments without first determining whether the
court may exercise jurisdiction over the defendants. Accordingly, Blue Star, Wechsler,
and Dubbioso should submit a letter confirming that they intend to withdraw their motion
to dismiss for lack of personal jurisdiction.

                                              31
         “When a defendant moves to dismiss a complaint pursuant to Court of Chancery

Rule 12(b)(2), the plaintiff bears the burden of showing a basis for the court’s exercise of

jurisdiction over the defendant.” 94 In ruling on a 12(b)(2) motion, this court may “consider

the pleadings, affidavits, and any discovery of record.” 95 “If, as here, no evidentiary

hearing has been held, plaintiffs need only make a prima facie showing of personal

jurisdiction and ‘the record is construed in the light most favorable to the plaintiff.’” 96

         Delaware courts resolve questions of jurisdiction using a two-step analysis. The

first step requires determining “that service of process is authorized by statute,” 97 and the

second requires finding that the defendant had certain minimum contacts with Delaware

such that the exercise of personal jurisdiction “does not offend traditional notions of fair

play and substantial justice.” 98

         Sellers argue that this court has personal jurisdiction over Oshinsky under two

theories—the conspiracy theory of jurisdiction and Delaware’s long-arm statute. This

decision addresses those arguments in that order.




94
  Ryan v. Gifford, 935 A.2d 258, 265 (Del. Ch. 2007) (citing Werner v. Mill Tech. Mgmt.,
L.P., 831 A.2d 318 (Del. Ch. 2003)).
95
   Ryan, 935 A.2d at 265 (citing Cornerstone Techs., LLC v. Conrad, 2003 WL 1787959,
at *3 (Del. Ch. Mar. 31, 2003)).
96
  Ryan, 935 A.2d at 265 (first citing Benerofe v. Cha, 1996 WL 535405, at *3 (Del. Ch.
Sept. 12, 1996); and then quoting Cornerstone, 2003 WL 1787959, at *3).
97
     Ryan, 935 A.2d at 265.
98
   Matthew v. Fläkt Woods Gp. SA, 56 A.3d 1023, 1027 (Del. 2012) (quoting Int’l Shoe Co.
v. Washington, 326 U.S. 310, 316 (1945) (internal quotation marks omitted)).

                                              32
            The Delaware Supreme Court established the five elements of the conspiracy theory

of jurisdiction in Istituto Bancario Italiano SpA v. Hunter Engineering Co., 99 which

“functionally encompass both prongs of the jurisdictional test.” 100 “The first three . . .

elements address the statutory prong . . . . The fourth and fifth . . . elements address the

constitutional prong . . . .” 101 The first element of that test requires the court to find that a

civil conspiracy existed. This decision has already determined that no civil conspiracy

exists here. Accordingly, the first element of conspiracy theory jurisdiction is not met, and

Sellers fail to establish personal jurisdiction over Oshinsky on that basis.

            Delaware’s long-arm statute provides jurisdiction over a nonresident “who in person

or through an agent . . . [t]ransacts any business or performs any character of work or

service in the State . . . [or] [c]auses tortious injury in the State by an act or omission in this

State.” 102 “[A] single transaction is sufficient to confer jurisdiction where the claim is

based on that transaction.” 103 “Under the plain language of the Long-Arm Statute, forum-

directed activity can be accomplished ‘through an agent.’” 104




99
     449 A.2d 210, 225 (Del. 1982).
100
   Virtus Cap. L.P. v. Eastman Chem. Co., 2015 WL 580553, at *12 (Del. Ch. Feb. 11,
2015).
101
      Id.
102
      10 Del. C. § 3104(c)(1) & (3).
103
      Crescent/Mach I P’rs, L.P. v. Turner, 846 A.2d 963, 978 (Del. Ch. 2000).
104
      Virtus Cap., 2015 WL 580553, at *11 (quoting 10 Del. C. § 3104(c)).

                                                33
            Sellers contend that “Oshinsky took specific fraudulent actions, which are the

subject of this lawsuit, in order to effectuate the [Purchase Agreement].” 105 Further, Sellers

allege that “execution of the [Purchase Agreement] resulted in, among other things, the

formation of” SwervePay Holdings, OSC Parent, and SwervePay Acquisition, all of which

are Delaware entities. 106

            This argument fails because the Seller Complaint does not allege that Oshinsky

played any role in forming SwervePay Holdings, OSC Parent, or SwervePay Acquisition.

In fact, the Seller Complaint attached board minutes confirming that SwervePay, LLC was

responsible for creating SwervePay Acquisition and that OSC Holdings was responsible

for creating SwervePay Holdings and OSC Parent. 107 Where an individual such as

Oshinsky had no role in forming a Delaware entity, either directly or indirectly, or did not

otherwise “participate[] in the formation [of a Delaware entity] in a meaningful fashion,”

this court will not find an adequate basis for asserting personal jurisdiction over that

individual. 108


105
      Sellers’ Answering Br. at 51.
106
      Id.
107
   See Seller Compl., Ex. 24 at 9–10 (explaining that “SwervePay, LLC forms a new
Delaware limited liability company, SwervePay Acquisition, LLC [SwervePay
Acquisition]” and “OSC Investment, L.P. [OSC Holdings] forms: a. OSC Payments, Inc.
[Parent], a Delaware corporation; and b. SwervePay Holdings, LLC, [SwervePay
Holdings] a Delaware limited liability company”).
108
   EBG Hldgs. LLC v. Vredezicht’s Gravenhage 109 B.V., 2008 WL 4057745, at *7 (Del.
Ch. Sept. 2, 2008) (holding that personal jurisdiction under Delaware’s long-arm statute is
not proper when plaintiff fails to allege that the defendant “formed [the Delaware entity],”
actively “participated in the formation in a meaningful fashion,” or “participated in
selecting Delaware as the state of . . . formation”).

                                              34
          Consequently, Sellers have failed to plead the existence of personal jurisdiction over

Oshinsky under either the long-arm statute or the conspiracy theory of jurisdiction.

Buyers’ motion to dismiss all claims against Oshinsky is granted based on a lack of

personal jurisdiction.

          C.      Buyers’ Motion To Dismiss The Seller Complaint Conclusion

          In conclusion, Buyers’ motion to dismiss is granted in part except as to the Fraud

Claims in Counts I and IV through VIII against New Mountain.

III.      FACTUAL BACKGROUND TO MOTION TO DISMISS THE BUYER
          COMPLAINT

          The facts are drawn from the Buyer Complaint and the documents it incorporates

by reference. 109

          A.      SwervePay Struggles As A Standalone Business.

          SwervePay was a “consistently unprofitable payment facilitator” who “spent years

unsuccessfully trying to find a buyer.” 110 At a February 2020 meeting of SwervePay’s

board of directors, Adams stated that he was concerned with the company’s ability to

survive independently or attract a “major go to market partner[].” 111 Adams explained that

market partners were unwilling to partner with SwervePay because they had “concern[s]

with the size and stability of the Company.” 112 The minutes of this meeting state that



109
   Dkt. 51, Am. Verified Compl. For Fraudulent Inducement and Breach of Contract
(“Buyer Compl.”).
110
      Id. ¶¶ 42–43.
111
      Id. ¶¶ 6, 45.
112
      Id. ¶ 46.

                                                35
absent the Buyers’ acquisition, the company “would need to immediately start looking for

additional cash,” and the company was considering a down round of funding. 113

          While SwervePay struggled as a standalone business, the company possessed

valuable payment facilitator technology. That valuable technology was at risk, however.

Adams stated during a February 2020 meeting of the SwervePay board of directors that

“the Company’s technological lead in the [payment facilitator] space was dwindling, as

other better funded competitors had taken a page from the Company’s playbook and

competition was heating up, with the window closing on the technological edge held by

the Company.” 114 Sellers failed to disclose this information as part of the acquisition

transaction.

          B.      Sellers’ Pre-Acquisition Representations Of SwervePay’s Features,
                  Functions, And Customer Pipeline

          Purchase Agreement negotiations began in Fall of 2019. 115 Buyers engaged Blue

Star to assist with diligence, and Sellers populated an electronic data room.

          Several key features and functions of SwervePay were identified in the SwervePay

Product Matrix (the “Product Matrix”) that Sellers uploaded to the data room on December

23, 2019, under a folder entitled “Product and Technology.” 116 The Product Matrix

contained a list of 65 features and functions of SwervePay’s technology. Three were



113
      Id. ¶ 47.
114
      Id. ¶ 50.
115
      Id. ¶ 53.
116
      Id. ¶ 62.

                                             36
“critical features that were integral to the future success of [SwervePay]: (i) ‘automated or

rule based’ underwriting and onboarding processes; (ii) ‘RESTful API [Application

Programming Interface] access’; and (iii) ‘text and email-based payment requests’ and

‘receipts.’” 117

          Sellers also made direct representations to Blue Star about SwervePay’s features.

On November 5, 2019, Adams emailed Blue Star stating that SwervePay had “[a]djacent

technology built modularly to the platform that allows for advanced communication (text-

to-pay, agent keyword text-to-collect)” and “[i]nstant onboarding.” 118           Blue Star

memorialized these representations in a PowerPoint presentation and categorized each

functionality as “currently available,” “partially available,” or “currently unavailable.”119

Blue Star asked Adams to review this presentation for accuracy, and later that day, Adams

emailed back an annotated version of the presentation. Adams’s annotated version did not

advise Blue Star that any of the identified functionalities were either unavailable or lacked

the capabilities described in the presentation. 120 Specifically, Adams’s annotated version

indicated that “Automated, instant onboarding,” “Underwriting (automated & rules-

based),” and “Text-to-pay (including request and receipt)” were “Currently Available.” 121




117
      Id. ¶ 65.
118
      Id. ¶¶ 66–67.
119
      Id. ¶ 68.
120
      Id. ¶¶ 69–70.
121
      Id. ¶ 73.

                                             37
          On December 19, 2019, Adams and Hamilton presented a PowerPoint entitled

“SwervePay Technology Overview” (the “Technology Overview”) to Buyers’

representatives and then uploaded the Technology Overview to the data room. 122 The

Technology Overview confirmed that “Instant onboarding of SwervePay-issued Sub-

Merchant Accounts,” “Automatic and Manual Underwriting Processes,” “Text receipts,”

“Payment requests,” “Text-to-Pay,” and “REST API” were features of SwervePay’s

technology. 123

          Sellers also made representations to Buyers as to SwervePay’s existing customer

relationships and customer pipeline. On December 23, 2019, Sellers’ representatives stated

to Buyers’ representatives that there was a potential customer, PointClickCare Corp., who

could provide $24.6 million in annual recurring revenue. Schedule 3.22 of the Purchase

Agreement listed SwervePay’s top ten “Material Customers,” and Section 3.22 of the

Purchase Agreement stated that there has not been “any material adverse change in the

business relationship of the Company with any Material Customer.” 124

          C.      Buyers Discover Post-Closing That Representations As To
                  SwervePay’s Features, Functions, And Customer Pipeline Were False.

          Post-closing, Buyers integrated SwervePay’s technology into Ontario’s software

platform and began offering it to customers. This process revealed that some of Sellers’

representations about features, functionality, and customers were materially false.



122
      Id. ¶ 74.
123
      Id. ¶ 76.
124
      Id. ¶ 82.

                                             38
            As to automated onboarding and underwriting, Ontario employees were required to

“manually assist the customer throughout the underwriting and enrollment process,”

necessitating days of back and forth with the customer. 125 Further, the SwervePay product

could not meaningfully “evaluate the risk associated with potential customers,” in

contravention to Sellers’ claims that the technology had “automated or rule based”

underwriting. 126

            As to RESTful API access, which is a feature that allows customers and third parties

to integrate SwervePay functionality into their existing applications, the feature was

“materially incomplete and non-functional.” 127 Instead, “virtually every API had to be

custom-built for each potentially [] interested ISV [Independent Software Vendor], a labor-

intensive and time-consuming process.” 128 As an example, if an ISV wanted to add an

additional information field, such as a location, the ISV would have to reach out to Ontario

and have one of its employees manually set up a new location information field. 129 Adams

confirmed in an email one month after closing that “SwervePay lacked the promised API

functionality” and that creating a new integration system could take three to six months. 130




125
      Id. ¶ 102.
126
      Id. ¶ 104.
127
      Id. ¶ 109.
128
      Id.
129
      Id. ¶ 112.
130
      Id. ¶ 116.

                                                 39
            As to text and email-based payment requests and receipts, the feature was not

functional and was not “capable of being marketed to customers.” 131 The text and email

messaging feature “(i) could not be used effectively with large provider systems, (ii) lacked

basic and standard capabilities necessary to operate a payments business, and (iii) provided

such a limited and poor user-experience, it was not a meaningfully operational feature of

the SwervePay product.” 132         In a post-closing email on March 18, 2020, Hamilton

described the “Payment by Text and Email” system as a “Phase 2” project where “some

effort [was] needed to enable live client implementation.” 133

            As to additional features and functionality promised in the Product Matrix, Sellers

claimed that 65 “services/solutions” existed in the SwervePay product. 134 Post-closing,

“approximately one-third of the promised features either did not actually exist or were

materially incomplete and non-functional as of the time of the Transaction.” 135 These

missing or incomplete functions include: (i) merchant account provisioning with “full

control over settlement” and “raw interchange data access”; 136 (ii) “customer-facing

payment interfaces”; 137 (iii) “customer/patient portal” with “standalone payments, card-on-




131
      Id. ¶ 121.
132
      Id. ¶ 125.
133
      Id. ¶ 127.
134
      Id. ¶ 129.
135
      Id.
136
      Id. ¶¶ 130–31.
137
      Id. ¶ 133.

                                                40
file management,” and “self-service and provider-driven signup”; 138 (iv) “message/queue

monitoring and alerting”; 139 (v) “granular data change notification via SQS messaging for

data consumers”; 140 (vi) “dynamic per-client configuration options”; 141 (vii) “automatic

deployment generation”; 142 (viii) “hosted payment forms”; 143 and (ix) “in system, granular

user/permission management.” 144

            As to the customer pipeline representation, the $24.6 million annual recurring

revenue opportunity with PointClickCare failed to materialize. Sellers “misrepresented the

state of their discussions with PointClickCare,” “there was no opportunity with

PointClickCare that was already coming to fruition” as of December 23, 2019, and “none

of the additional revenue that [Sellers] represented was already beginning to materialize

ever did.” 145

            D.     Sellers Fail To Disclose Adverse Changes In Relationships With
                   Material Customers.

            As to existing customer relationships, Sellers represented in Section 3.22 of the

Purchase Agreement that there was no “‘material adverse change in the business

relationship of the Company with any’ of its Material Customers disclosed in Schedule


138
      Id. ¶ 135.
139
      Id. ¶ 137.
140
      Id.
141
      Id.
142
      Id.
143
      Id.
144
      Id.
145
      Id. ¶¶ 144–45.

                                               41
3.22 from January 1, 2021 through the Closing Date.” 146 Following the acquisition,

however, “SwervePay’s top three Material Customers all either reduced their business with

SwervePay or terminated their relationship.” 147

          SwervePay’s relationships with two of the top three Material Customers, ProScan

and ARStrat, were “deteriorating.” 148 In fact, those accounts were identified in an October

2019 SwervePay presentation as “the Company’s two ‘largest accounts with decreasing

revenues.’” 149      SwervePay’s revenue from ProScan, its largest customer, decreased

materially since January 2019; revenue from its third largest customer, ARStrat, decreased

by nearly 40% since 2019. Additionally, the second largest Material Customer, The CORE

Institute, terminated its relationship with SwervePay soon after the Purchase Agreement

was signed. Buyers filed a claim for indemnification as to these alleged material adverse

changes on February 6, 2021, which was within the survival period of the Purchase

Agreement.

          E.       The Buyer Complaint

          Buyers filed an amended version of the Buyer Complaint on November 4, 2021. 150

          The Buyer Complaint alleges two counts against the Sellers.       Count I is for

fraudulent inducement against all Sellers based on representations related to SwervePay’s



146
      Id. ¶ 149.
147
      Id. ¶ 152.
148
      Id. ¶ 154.
149
      Id. ¶153.
150
      Dkt. 51.

                                             42
features, functions, and customer pipeline. Count II is for breach of contract against Sellers

for breaching Section 3.22 of the Purchase Agreement based on alleged material adverse

changes in the business relationship with any Material Customers.

         The Sellers moved to dismiss all counts based on Court of Chancery Rules 12(b)(6)

and 9(b). The motion was fully briefed on March 28, 2022, and the court heard oral

argument on this motion contemporaneously with argument on the Buyers’ motion to

dismiss the Seller Complaint on April 14, 2022. 151

IV.      LEGAL ANALYSIS OF SELLERS’ MOTION TO DISMISS THE BUYER
         COMPLAINT

         This analysis first addresses Sellers’ motion to dismiss the fraud claim in Count I

and then turns to Sellers’ motion to dismiss the breach of contract claim in Count II. The

standard governing motions to dismiss for failure to state a claim is set forth above. 152

         A.     The Fraud Claim

         In Count I, Buyers claim that Sellers made fraudulent misrepresentations that

induced Buyers to enter into the Purchase Agreement. The elements of a claim for fraud

are set forth above. 153 In moving to dismiss, Sellers group these allegedly fraudulent

statements into three categories: customer pipeline statements; key product technologies

and features; and “additional” technologies and functionalities. As to each of the three

categories, Sellers argue that Buyers fail to state a claim for fraudulent inducement because


  Dkt. 56 (“Sellers’ Opening Br.”); Dkt. 59 (“Buyers’ Answering Br.”); Dkt. 61 (“Sellers’
151

Reply Br.”).
152
      See Section II.A supra.
153
      See Section II.A.1 supra.

                                             43
they fail to adequately allege that any statement was false. Buyers further allege that Sellers

fail to adequately allege the elements of reliance or damages.

              1.      Falsity of Statements Regarding The Customer Pipeline

       Buyers challenge two different customer pipeline statements by Sellers:

(a) representations regarding SwervePay’s “Material Customers” and (b) representations

regarding a business opportunity with PointClickCare.

                      a.     Material Customers

       Sellers advance arguments as to dismissal of claims based on SwervePay’s

“Material Customers,” and Buyers failed to address this argument in either its answering

brief or during oral argument. “A party’s failure to address in its responsive brief an

opposing party’s asserted grounds for dismissal, coupled with its failure to cure that

omission at the corresponding oral argument, can lead to the Court’s deeming the

underlying issue waived.” 154 Because Buyers did not respond to Sellers’ arguments for

dismissal of claims based on the Material Customer representations in Count 1, those

claims are dismissed.

                      b.     PointClickCare

       Buyers allege that Sellers falsely stated, during a December 23, 2019 diligence call,

that a $24.6 million annual recurring revenue opportunity with PointClickCare was already

coming to fruition.

       Sellers advance two arguments in support of dismissal.


154
    VTB Bank v. Navitron Projects Corp., 2014 WL 1691250, at *4 (Del. Ch. Apr. 28, 2014)
(citing Emerald P’rs v. Berlin, 726 A.2d 1215, 1224 (Del. 1999)).

                                              44
         Sellers first argue that the statement was a forward-looking opinion that cannot give

rise to a fraud claim. It is generally true that forward-looking opinions cannot support

claims of fraud, 155 but Sellers’ first argument does not work on these facts. Although

Sellers portray the December 23, 2019 statement as a “future prediction that the potential

PointClickCare opportunity would bear fruit,” 156 as alleged, the statement was not forward-

looking. Rather, it was a statement that a revenue opportunity through PointClickCare was

“beginning to come to fruition” as of December 23, 2019. 157 Such a statement is sufficient

to afford Buyers the inference that Sellers intended to communicate that a deal with

PointClickCare was beginning to generate revenue, i.e., the “fruit” of the deal.

         Sellers next argue that Buyers have failed to allege “that the statement was known

to be ‘false when made’ or that [Sellers] ‘lacked a good faith belief in [its] truth.’” 158 This

argument fails as well. Knowledge of falsity is an exception to Court of Chancery Rule


155
    Trenwick Am. Litig. Tr. v. Ernst & Young, L.L.P., 906 A.2d 168, 209 (Del. Ch. 2006),
aff’d sub nom. Trenwick Am. Litig. Tr. v. Billett, 931 A.2d 438 (Del. 2007) (holding that
statements such as “the company believed that the [] acquisition would generate good
results” does not support a claim of fraud because “[t]hey are simply statements of
expectation or opinion about the future of the company and the hoped for results of business
strategies. Such opinions and predictions are generally not actionable under Delaware
law”); see also Great Lakes Chem. Corp. v. Pharmacia Corp., 788 A.2d 544, 554 (Del.
Ch. 2001) (holding that “alleged statement that the ‘current financial posture justified the
projections for future sales’ is not actionable because it was an expression of opinion that
the projections were adequately supported”); In re Student Fin. Corp., 2004 WL 609329,
at *3 (D. Del. Mar. 23, 2004) (“Under Delaware law, [o]pinions and statements as to
probable future results are not generally fraudulent even though they relate to material
matters.” (internal quotation marks omitted)).
156
      Sellers’ Opening Br. at 27.
157
      Buyer Compl. ¶ 80.
158
      Sellers’ Opening Br. at 28.

                                              45
9(b). Although “the circumstances constituting fraud . . . shall be stated with particularity

. . . knowledge . . . may be averred generally.” 159 Knowledge can be adequately alleged

where well-pleaded facts make it “reasonably . . . inferred that this ‘something’ was

knowable and that the defendant was in a position to know it.” 160 Buyers have met this

standard. Whether the PointClickCare deal was beginning to bear fruit was a “knowable”

fact by Sellers. At the pleading stage, making all inferences in favor of the Buyers, it is

reasonably conceivable that Sellers either knew or should have known that the

PointClickCare statement was false.

         Sellers’ motion to dismiss Count I as to the PointClickCare allegations is denied.

                 2.      Falsity of Statements Regarding Key Product Technologies And
                         Features

         Buyers challenge Sellers’ statements concerning three key product technologies and

features: (a) automated underwriting and onboarding; (b) RESTful API access; and (c) text

and email-based payments and receipts.

                         a.    Automated Underwriting And Onboarding

         Buyers allege that Sellers made three false statements as to SwervePay’s automated

underwriting and onboarding capabilities. First, in the Product Matrix uploaded to the data

room on December 23, 2019, Sellers represented that “the SwervePay product had

‘automated or rule based’ underwriting and onboarding processes and that ‘[a]utomated,


159
      Ct. Ch. R. 9(b).
160
   Metro Commc’n Corp. BVI v. Advanced Mobilecomm Techs. Inc., 854 A.2d 121, 147
(Del. Ch. 2004) (quoting Iotex Commc’ns, Inc. v. Defries, 1998 WL 914265, at *4 (Del.
Ch. Dec. 21, 1998)).

                                              46
instant onboarding’ was ‘currently available.’” 161 Second, in the Technology Overview

presentation Adams made to Buyers on December 19, 2019, SwervePay represented that

“‘[i]nstant onboarding’ and ‘[a]utomatic . . . [u]nderwriting [p]rocesses’ were features of

SwervePay’s technology.” 162 Third, in a November 5, 2019 email to Blue Star, Adams

promised “‘[i]nstant onboarding requiring less data and overhead in underwriting

requirements.’” 163

            Buyers allege that these statements were false because Ontario employees were

required to “manually assist the customer throughout the underwriting and enrollment

process” and because the product could not meaningfully “evaluate the risk associated with

potential customers.” 164 Buyers allege that this was contrary to Sellers’ claims that the

technology had “automated or rule based” underwriting. 165

            Sellers advance three arguments in support of dismissal.

            Sellers first argue that the representation of SwervePay’s technology was for

“Automatic and Manual Underwriting Processes.” 166 They say that Buyers do not allege

that Sellers represented that SwervePay featured “underwriting and onboarding ‘without

the manual assistance of a SwervePay employee.’” 167 Even crediting Sellers’ strained


161
      Buyer Compl. ¶ 100.
162
      Id.
163
      Id.
164
      Id. ¶ 102.
165
      Id. ¶ 104.
166
      Sellers’ Opening Br. at 39 (emphasis in original).
167
      Id. (emphasis added).

                                                47
reading of this representation—that SwervePay promised only a combination of automated

and manual underwriting and onboarding as opposed to fully automated onboarding—this

argument fails based on Buyers’ well-pled complaint. The Buyer Complaint alleges that

SwervePay’s technology, as delivered, required employees to “manually assist the

customer throughout the underwriting and enrollment process.” 168 This allegation gives

rise to a reasonable inference that the product lacked any automation. Buyers have

therefore adequately alleged that the representations concerning automation were false.

            Sellers next argue that this fraud claim is negated by an extrinsic document, “The

Liberty Diligence Report.” 169 This argument fails because the referenced document is

neither attached to nor referenced in the Buyer Complaint. Regardless of its contents, the

court cannot consider it at this procedural posture. 170

            Sellers last argue that Buyers’ “statement that the underwriting process did not

‘meaningfully’ evaluate risk” is too vague and subjective to support a fraud claim under

Rule 9(b). 171 Specifically, Sellers argue that “[w]hat is a ‘meaningful’ or ‘not meaningful’

evaluation of risk is inherently a subjective opinion, and such claims cannot support

fraud.” 172 This argument also fails because the allegation does not stand in isolation.




168
      Buyer Compl. ¶ 102.
169
      Sellers’ Opening Br. at 39–40.
  In re Santa Fe Pac. Corp. S’holder Litig., 669 A.2d 59, 68 (Del. 1995) (“Generally,
170

matters outside the pleadings should not be considered in ruling on a motion to dismiss.”).
171
      Sellers’ Opening Br. at 40.
172
      Id.

                                                48
Taken as a whole, the Buyer Complaint pleads facts from which the court can infer that the

SwervePay technology lacked automated underwriting as promised. 173

          Sellers’ motion to dismiss Count I as to the automated underwriting and onboarding

feature is denied.

                       b.     RESTful API Access Feature

          Buyers allege that Sellers twice represented that “SwervePay technology included

RESTful API [] access” in both the Product Matrix and the Technology Overview. 174

Buyers contend, however, that SwervePay effectively lacked the API access feature

because certain key features were missing. For example, Buyers argue that the lack of

automatic integration with independent software vendors and the inability to automatically

add an information field were missing features that rendered the delivered API access

nonfunctioning.

          Sellers move for dismissal as to the RESTful API access feature because they did

not expressly represent in pre-acquisition materials that certain features, such as automatic

integration or automatic addition of information fields, were available and functioning.175

This view is myopic because Buyers argue that key features were missing from the

delivered product such that it effectively lacked any API access. Sellers concede that

SwervePay was represented in pre-acquisition materials to have “Restful API access” as




173
      See Buyer Compl. ¶¶ 100–05.
174
      Id. ¶ 106.
175
      Sellers’ Opening Br. at 34.

                                              49
an “[i]ntegration option.” 176 As a result, the only remaining question is whether the lack

of automatic integration or ability to automatically add information fields renders the API

access effectively non-existent. Such a question is a factually rife determination that is not

suitable for disposition at the pleading stage. 177

          Sellers’ motion to dismiss Buyers’ claims as to the RESTful API access feature

allegation in Count I is denied.

                        c.        Text And Email-Based Payments And Receipts

          As to text and email-based payments and receipts, Buyers argue that the feature was

not “meaningfully operational” because it “(i) could not be used effectively with large

provider systems, (ii) lacked basic and standard capabilities necessary to operate a payment

business, and (iii) provided such a limited and poor user-experience.” 178 Sellers again

argue that there were no misrepresentations as to the specific features that Buyers claim

rendered the text and email-based payment systems effectively inoperable. 179            This

argument fails for the same reason it did above: once Buyers have alleged that Sellers

represented that a specific feature or function was part of the SwervePay product, the

question of whether deficiencies with that feature or function render it effectively

inoperable are not suitable for resolution on the limited record of a motion to dismiss.



176
      Id. at 33.
177
   See Weiss v. Swanson, 948 A.2d 433, 447 (Del. Ch. 2008) (noting that similar questions
of fact were “unsuitable for determination on a motion to dismiss”).
178
      Buyer Compl. ¶ 125.
179
      Sellers’ Reply Br. at 18.

                                               50
         In their opening brief, Sellers concede that text and email-based payments were

promised in pre-acquisition communications. 180 Buyers have adequately pled, with the

particularity required by Rule 9(b), that certain features and functions that were necessary

to the operation of the text and email-based payment option were missing.               The

determination of whether those missing features and functions render the text and email-

based payment option effectively inoperable is a factual determination that the court cannot

make based on the limited record. Accordingly, Sellers’ motion to dismiss Buyers’ claims

at to the text and email-based payments feature in Count I is denied.

                3.     Falsity Of Statements Regarding Additional Technologies And
                       Functionalities

         Buyers argue that ten “additional” features and functions were missing from the

SwervePay product. 181 Sellers correctly point out, however, that six of the ten missing

features were pled in conclusory fashion. 182      As an example of Buyers’ conclusory

pleadings, under several features the Buyer Complaint simply states that the features were

“partial or incomplete.” 183     This court is not obligated to accept such conclusory




180
    See Sellers’ Opening Br. at 42 (citing Buyer Compl. ¶¶ 119, 121–24) (stating that
“‘[T]ext and email-based payment requests’ are ‘Services / Solutions Provided’”).
181
      Buyers’ Answering Br. at 30–31.
182
      See Seller’ Reply Br. at 28–29; see also Buyers’ Answering Br. at 30–31.
183
      Buyer Compl. ¶¶ 131, 137; see also Buyers’ Answering Br. at 30–31.

                                             51
allegations, 184 and such conclusory pleadings fail to meet the particularity requirement of

Rule 9(b). 185

          The four remaining features are: (i) “customer-facing payment interfaces,” (ii)

“standalone payments,” (iii) “card-on-file management,” and (iv) “merchant account

provisions.” 186 Buyers claim that SwervePay was represented to have a “customer/patient

payment portal,” which was represented pre-acquisition to have “standalone payments,”

“card-on-file management,” and “self-service and provider-driven signup.” 187 Buyers

allege, however, that as of the closing date those features were so limited in functionality

that “it was functionally equivalent to the feature not existing at all.” 188 Buyers allege the

same for the “[m]erchant account provisioning,” which included full control over

“Settlement (Instructional-based funding)” and “Raw interchange data access.” 189

          Sellers repeat the argument that the lack of these specified features does not make

the pre-acquisition statements misrepresentations. For the same reasons this argument

failed above, it fails here. Whether the absence of “card-on-file management” or full



184
      Clinton v. Enter. Rent-A-Car Co., 977 A.2d 892, 895 (Del. 2009).
185
    Largo Legacy Gp., LLC v. Charles, 2021 WL 2692426, at *20 (Del. Ch. June 30, 2021)
(dismissing fraud claim because “‘conclusory allegations of a ‘scheme’ are insufficient,
and do not excuse the [p]laintiffs from their burden of properly stating a claim upon which
relief may be granted”) (quoting Thermopylae Cap. P’rs, L.P. v. Simbol, Inc., 2016 WL
368170, at *15 (Del. Ch. Jan. 29, 2016)).
186
      Sellers’ Opening Br. at 45–47.
187
      Buyer Compl. ¶ 135.
188
      Id. ¶ 134.
189
      Id. ¶¶ 130, 132.

                                              52
control over “raw interchange data access” renders the respective features effectively

nonfunctional is a question of fact best resolved on a more fulsome record. By stating that

specific features were promised but missing from the final product, the Buyers have carried

the burden imposed by Rules 12(b)(6) and 9(b), and the claims for the four additional

technologies survive dismissal. 190

          Accordingly, Sellers’ motion to dismiss the “additional features” allegations in

Count I is granted except as to customer-facing payment interfaces, standalone payments,

card-on-file management, and merchant account provisioning. 191

                 4.     Justifiable Reliance

          Sellers argue that Buyers fail to allege that they justifiably relied on the

misrepresentations.

          “Making a false statement is not a strict liability offense.” 192 In order to plead a

claim of fraud, the defendant must have had “the intent to induce the plaintiff to act or

refrain from acting,” and the plaintiff must in fact have acted or not acted

“in justifiable reliance on the representation.” 193

          Setting aside Sellers’ arguments related to the Liberty Report, which is extrinsic to

the Buyer Complaint and will not be considered based on the reasons stated above, Sellers’


190
   See Kainos Evolve, Inc. v. InTouch Techs., Inc., 2019 WL 7373796, at *5 (Del. Ch. Dec.
31, 2019) (holding that descriptions of platform features that “were not fully functional”
satisfied the time and place requirements for pleading a fraud claim).
191
      Sellers’ Opening Br. at 45–47.
192
      NACCO, 997 A.2d at 29.
193
      Id. (citations omitted).

                                               53
arguments boil down to claims that Buyers were “experience[d]” and “well-resourced” in

the payment facilitator sphere. 194 This argument runs contrary to the Buyer Complaint,

however, which states that Buyers “were dependent on [Sellers’] written and oral

representations concerning the systems’ functionalities” because Buyers “had not operated

a payment facilitator business prior to the Transaction and were not experts in payment

facilitator technology and functionality.” 195

         At the motion to dismiss stage, factual inferences are resolved in favor of the non-

movants, i.e., the Buyers. Further, this outcome is buttressed by the fact that questions of

reliance are ill-suited for disposition at the motion to dismiss stage. 196 This point—that a

developed factual record is necessary to make the reliance determination—is made more

poignant by Sellers’ multiple attempts to introduce evidence neither attached to nor

included in the Buyer Complaint.

         Sellers’ motion to dismiss Buyers’ claims in Count I for failure to allege justifiable

reliance is denied.




194
      Sellers’ Reply Br. at 30.
195
      Buyer Compl. ¶¶ 92–93.
196
    See S’holder Representative Servs. LLC v. Albertsons Cos., Inc., 2021 WL 2311455, at
*11 (Del. Ch. June 7, 2021) (“[W]hether a party's reliance was reasonable is not generally
suitable for resolution on a motion to dismiss.”); NACCO, 997 A.2d at 32 (stating that “the
line when [] reliance became unreasonable is difficult to draw and is not something I will
address on a motion to dismiss”); Flowshare, LLC v. GeoResults, Inc., 2018 WL 3599810,
at *4 (Del. Super. July 25, 2018) (noting that “whether a party's reliance was reasonable is
not generally suitable for resolution on a motion to dismiss”).

                                                 54
                 5.     Damages

         Finally, Sellers argue that Buyers fail to plead damages with particularity. Sellers

argue that the damages in the Buyer Complaint were “conclusory,” “generic,” and

“speculative.” 197 In their Reply Brief, however, Sellers retreat to a narrower version of this

argument, contending that Buyers fail to adequately allege a claim for rescissory damages

because Buyers delayed bringing this claim for nearly 18 months. 198

         Both arguments fail. As to the first argument, fraud claims under Rule 9(b) do not

require damages to be pled with particularity; rather, the rule simply requires a plaintiff to

plead causation with particularity. 199 As to the second argument, even assuming arguendo

that rescissory damages are inappropriate here, Buyers also plead that they suffered

damages in having to spend additional money and time on fixing the missing features and

functionalities, which represent expectation damages distinct from the rescissory

damages. 200 Having identified an independent basis for damages outside of rescissory

damages, this decision need not address Sellers’ second argument on this point.

         Sellers’ motion to dismiss Count I for failure to plead damages with particularity is

denied.



197
      Sellers’ Opening Br. at 59–60.
198
      Sellers’ Reply Br. at 36.
199
   See Ct. Ch. R. 9(b); see also Bamford v. Penfold, L.P., 2020 WL 967942, at *21 (Del.
Ch. Feb. 28, 2020) (noting that “[e]ven when a plaintiff asserts a fraud claim, damages do
not have to be pled with particularity. What has to be pled with particularity are ‘the
circumstances constituting fraud or mistake’”).
200
      Buyer Compl. ¶¶ 105, 117, 128.

                                              55
          B.       The Breach Of Contract Claim

          The elements of a claim for breach of contract and interpretive principles of contract

interpretation are set forth above. 201

          In Count II, Buyers argue that, according to Section 3.22 of the Purchase

Agreement, Sellers represented that there had not been “any material adverse change in the

business relationship of the Company with any Material Customer” and that Sellers did not

receive any notice that any of its top ten customers “threatened to cease doing business

with the Company Group or has adversely changed or has threatened to adversely change,

in any material respect . . . other terms of its business with the Company Group.” 202 Buyers

argue that Sellers breached Section 3.22 because “there were material adverse changes in

the business relationship . . . with at least two of the ten Material Customers” before the

Purchase Agreement was effective. 203

          Sellers advance two arguments in support of dismissal.

          They first argue that Count II is time-barred under the 15-month contractual

limitations period in Section 6.01 of the Purchase Agreement. They next contend that

Count II fails to state a claim for three reasons.

                   1.    Count II Is Not Time-Barred.

          Section 6.01 of the Purchase Agreement states:

                   Survival of Representations, Warranties and Covenants. Each
                   of the representations and warranties contained in this

201
      See Section II.A.2 supra.
202
      Buyer Compl. ¶ 182.
203
      Id. ¶ 183.

                                                56
                Agreement or in any certificate delivered with respect thereto
                in connection herewith, and all indemnification obligations
                pursuant to Section 6.02(a) and Section 6.03(a) with respect
                thereto, shall survive the Closing and remain in full force and
                effect until fifteen (15) months after the Closing Date (the
                “General Survival Period”);

                ...

                Any claim for indemnification brought on or prior to the
                expiration of the applicable survival period set forth in this
                Section 6.01 shall survive indefinitely until fully and finally
                resolved in accordance with the terms, conditions and
                procedures set forth in this ARTICLE VI. 204

         Section 6.04 of the Purchase Agreement states:

                Exclusive Remedy. From and after the Closing, each Party
                acknowledges and agrees that, except as provided in Section
                2.07 or Section 6.06 or Actions for fraud, intentional
                misrepresentation or intentional breach, his, her or its sole and
                exclusive remedy with respect to any and all claims relating to
                the subject matter of this Agreement and transactions
                contemplated hereby (other than equitable remedies pursuant
                to Section 7.02) shall be pursuant to the indemnification set
                forth in this ARTICLE VI. In furtherance of the foregoing,
                each Party hereby waives any provision of applicable Law to
                the extent that it would limit or restrict the agreement contained
                in this Section 6.04. 205

         Sellers argue that Section 6.01 applies a 15-month contractual limitations period to

their representations and warranties under the Purchase Agreement, including Section

3.22. 206 This means that the contractual limitations period expired on May 24, 2021, while

Buyers did not file the original Buyer Complaint until over two months later. Sellers


204
      Buyer Compl., Ex. A (“Purchase Agreement”) art. IV, § 6.01.
205
      Purchase Agreement art. IV, § 6.04.
206
      Sellers’ Opening Br. at 14.

                                               57
further allege that none of the contractual exceptions apply, meaning that Buyers’ breach

of contract claim is contractually barred under this provision.

            In response, Buyers argue that Section 6.01 does not apply to Count II because the

Purchase Agreement contains a carve-out for “intentional breach” in Section 6.04, which

excludes those claims from the indemnification provisions set out in Section 6.01.

            In support of this position, Buyers rely on ENI Holdings, LLC v. KBR Group

Holdings, LLC. 207 In ENI, Vice Chancellor Glasscock considered whether a similar

provision to the parties’ purchase agreement precluded filing fraud claims based on non-

fundamental representations outside of the contractual limitations period. 208 The movants

relied on the fact that the agreement contained a survival provision that did “not contain an

express exclusion for claims based on fraud” while providing express carve-outs for fraud

elsewhere. As a result, the movants contended that the parties intended that fraud claims

be subject to the contractual limitations period in the survival provision. 209 The non-

movants argued that carve-outs for fraud elsewhere in the agreement, particularly a carve-




207
   ENI Hldgs., LLC v. KBR Grp. Hldgs., LLC, 2013 WL 6186326 (Del. Ch. Nov. 27, 2013);
see also SPay, Inc. v. Stack Media Inc., 2021 WL 6053869, at *7 (Del. Ch. Dec. 21, 2021)
(applying the holding of ENI and concluding that “the contractual survival period set forth
in Section 7.1 of the [amended purchase agreement] does not apply to claims for fraud,
including contractual fraud, because Section 7.4 of the [amended purchase agreement], an
exclusive remedy provision, expressly “carves out fraud claims from the indemnification
regime”).
208
      ENI, 2013 WL 6186326, at *15.
209
      Id.

                                                58
out providing that indemnification is not the “sole and exclusive remedy” for fraud claims,

evidenced that fraud claims were not intended to be subject to the survival provision. 210

            The Vice Chancellor noted that “by providing that the indemnification provisions

do not constitute the ‘sole and exclusive remedy’ for fraud, [the agreement] contemplates

that at least some actions grounded in fraud can be brought outside the [agreement’s]

indemnification provisions, and thus, can be timely brought within the statutory—rather

than contractual—limitations period.” 211 The Vice Chancellor held that fraud claims were

not barred by the limitations period because the agreement was “ambiguous at best,” and

that since non-movants proffered a reasonable interpretation, any ambiguity should be

resolve in their favor. 212

            The holding of ENI matches the facts at issue here, where Section 6.04 contemplates

that indemnification is not the exclusive remedy for intentional breach. Specifically, the

Purchase Agreement envisions, via Section 6.04, that some intentional breach actions can

be brought outside the indemnification provision of Section 6.01, as was the case in ENI.

Accordingly, Buyers’ breach of contract claim in Count II is not subject to the contractual

limitations period and is therefore timely.

            In search of a contrary outcome, Sellers first argue that Section 6.04 is “purely a

remedies provision” and thus “under the Purchase Agreement’s plain text, Section 6.04




210
      Id.
211
      Id. at *16.
212
      Id.

                                                59
does not exempt such causes of action from Section 6.01’s limitations period.” 213 This

argument fails because the court in ENI expressly held that a remedies provision with a

carve-out for certain claims can introduce ambiguity into whether those claims are within

the purview of an indemnification provision.

            Sellers next argue that ENI’s holding flows from Delaware’s “venerable public

policy against fraud” and that there is “no similar public policy concern with intentional

breaches.” 214 This is, again, expressly contradicted by the ENI court, which grounded its

decision in contractual ambiguity and sidestepped the public policy arguments as to fraud

altogether. 215 The contract, and not public policy, carves out an exemption for intentional

breach in this case.

            Having found that Count II is not time-barred under the contractual limitations

period of Section 6.01 of the Purchase Agreement, the court turns to Sellers’ alternative

argument that Count II fails to adequately plead a breach of contract claim.

                  2.     Count II States A Claim.

            Section 3.22 of the Purchase Agreement states:

                  Customers and Vendors. Schedule 3.22 contains a true,
                  complete and correct list in order of (a) the top ten (10)
                  customers (based on gross sales) (collectively, the “Material
                  Customers”) and (b) the top five (5) vendors (based on gross
                  expenditures) of the Business (collectively, the “Material
213
      Sellers’ Reply Br. at 10 (emphasis in original).
214
      Id.
215
   See ENI, 2013 WL 6186326, at *16 (noting that because the decision was resolved based
on contractual interpretation grounds, “I need not reach KBR's argument that claims
sounding in fraud cannot be subject to a limitations period shorter than that provided by
statute, as a matter of public policy”).

                                               60
                Vendors”), in each case, as of the twelve (12)-month period
                ended on the Reference Balance Sheet Date, along with the
                amounts invoiced to or by each such Material Customer or
                Material Vendor, respectively, during such period. Since the
                Lookback Date, there has not been (i) any material adverse
                change in the business relationship of the Company with any
                Material Customer or Material Vendor or (ii) any change in
                any material term of the arrangements with any such Material
                Customer or Material Vendor. Since the Lookback Date, no
                member of the Company Group has received any customer
                complaint concerning its products and services, other than
                complaints in the Ordinary Course of Business that,
                individually or in the aggerate, are not material. No member
                of the Company Group has received any written notification,
                or, to the Knowledge of the Company, oral notice, that any of
                the Material Customers or Material Vendors has, or, to the
                Company’s Knowledge, has threatened to cease doing business
                with the Company Group or has adversely changed or has
                threatened to adversely change, in any material respect, the
                pricing or other terms of its business with the Company
                Group. 216

         Based on the language emphasized above, Sellers argue that Buyers’ claims

“concern neither the identities of SwervePay’s customers, nor that SwervePay hid any

change in the material terms of the arrangements between SwervePay and its customers,

nor hid the loss (or even the threatened loss) of any material customer.” 217 Instead, since

Buyers’ claims only concern declining revenue from certain customers. They further argue

that the Buyer Complaint contains only conclusory allegations regarding the purported

deterioration of business relationships. They finally contend that “[e]ven assuming that a

mere decline in revenue could somehow constitute a breach of Section 3.22,” the facts in



216
      Purchase Agreement § 3.22 (underline emphasis in original; italics emphasis added).
217
      Sellers’ Opening Br. at 5 (emphasis omitted).

                                              61
Buyers’ own complaint refute the contention that there was a material decline in revenue,

showing instead mere “fluctuations of revenue growth and decline.” 218

         These arguments ignore the procedural posture. Materiality is a factual rife issue.

A material loss of revenue supports an inference of a “material adverse change” in a

customer relationship. 219         Although the allegations concerning the circumstances

surrounding the alleged “rupture in the relationship between SwervePay and [a top

customer]” could be more developed, Buyers adequately allege that it occurred. 220 And

although declining revenue standing alone may not support the contractual claim at issue,

it would be unwise at this stage to require a tremendous amount of additional granularity

concerning duration and other supporting factors. 221

         Accordingly, the Buyers’ motion to dismiss Count II is denied. Count II states a

claim (albeit just barely).


218
      Sellers’ Opening Br. at 5.
  Buyers’ Answering Br. at 58 (“Indeed, revenue losses are the quintessential measure of
219

whether there has been a ‘material adverse change’ with a customer.”).
220
   Buyer Compl. ¶ 157; see also Buyers’ Answering Br. at 59 (“To survive Sellers’ motion,
Buyers need only plead a reasonably conceivable set of circumstances susceptible of proof,
with the benefit of all reasonable inferences. The Complaint satisfies this threshold by
alleging that two of SwervePay’s ten largest customers suffered material revenue losses
during the Lookback Period, and that another terminated its relationship with SwervePay
shortly after Closing.”).
221
    Buyers’ Answering Br. at 60 (internal quotation marks omitted). I also acknowledge
Buyers’ secondary arguments—that materiality is a question of fact ill-suited for resolution
at the pleading stage and that the MIPCA contains a “materiality scrape.” Neither sway
the decision herein. The Court need not dive into a factual “materiality” analysis; the terms
of the Purchase Agreement and the face of the Buyer Complaint illustrate the fatal flaws in
the contract claim. And the materiality scrape is immaterial here, as, again, the court’s
analysis does not hinge on a “materiality” analysis. See Purchase Agreement § 6.08(e).

                                               62
       C.     Sellers’ Motion To Dismiss The Buyer Complaint Conclusion

       In conclusion as to the Buyer Complaint, Sellers’ motion to dismiss Count I of the

Buyer Complaint is denied except as to (i) the PointClickCare allegations, (ii) the key

product technologies and features allegations, and (iii) the “additional features” allegations

concerning customer-facing payment interfaces, standalone payments, card-on-file

management, and merchant account provisioning. Sellers’ motion to dismiss Count II is

denied.

V.     CONCLUSION

       In summary, the respective motions to dismiss the Seller and Buyer Complaints are

granted except as to Buyer’s motion to dismiss the Fraud Claims in Counts I and IV through

VIII against New Mountain in the Seller Complaint and the Sellers’ motion to dismiss

Count II and the (i) the PointClickCare allegations, (ii) the key product technologies and

features allegations, and (ii) the “additional features” allegations concerning customer-

facing payment interfaces, standalone payments, card-on-file management, and merchant

account provisioning in Count I of the Buyer Complaint.




                                             63